 E. I. DU PONT INC
. 607
E. I. Du Pont de Nemours, Inc. 
and
 Paper, Al-
lied/Industrial Chemical Energy Local 1-6992, 
Petitioner.  
Case 3ŒUCŒ499 
April 20, 2004 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On April 22, 2003, the Acting Regional Director for 
Region 3 issued a Decision 
and Clarification of Bargain-
ing Unit in the above-entitle
d proceeding in which he 
found that the newly created position of ﬁ
PSM1 quality 
assurance/quality control receiving examiner
ﬂ (PSM ex-aminer) is a proper accretion to the existing bargaining 
unit of production and maintenance employees employed 
by the Employer at its Tonawanda, New York facility.  
Thereafter, in accordance with Section 102.67 of the 
National Labor Relations Board Rules and Regulations, 

the Employer filed a timely request for review, maintain-

ing that the 
PSM examiner
 is not a proper accretion to 
the existing bargaining unit.
By Order dated November 5, 2003, the Board granted 
the Employer™s request for review.
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
Having carefully considered the entire record, we con-
clude, contrary to the Acting 
Regional Director, that the 
bargaining unit should be clarified to exclude the 
PSM examiner
. Facts The Employer manufactures two products: Corian, an 
acrylic-based solid surface 
product which provides a 
protective coat on countertops and sink bowls; and Ted-
lar, a poly-vinyl fluoride film used as a weather-resistant 
protective coating on airplane
s.  The Union, the Paper 
Allied/Industrial Chemical Energy Local 1-6992, repre-
sents a unit of employees at the Employer™s Tonawanda, 
New York facility.  The unit currently includes all pro-
duction and maintenance employees at the Employer™s 

plant, including plant clericals and analysts.
2  The Union 
represents approximately 335 employees in the unit. 
                                                          
                                                           
1 PSM is the Employer™s acronym for ﬁprocess safety management.ﬂ 
2 The Union™s predecessor, Buffalo Yerkes Union, and the Employer 
were parties to successive collective-bargaining agreements since Buf-
falo Yerkes Union™s certification by the Board in 1953, as established 
in Case 3ŒRCŒ1212.  The Employer 
terminated its most recent collec-
tive-bargaining agreement with Buffa
lo Yerkes Union in 1993, and 
there has been no successor collective-
bargaining agreement in effect to 
date.  Nevertheless, certain terms 
and conditions of the terminated 
collective-bargaining agreement remain
 in effect, including the bargain-
ing unit description contained in the terminated agreement. 
In 2001, the Employer™s M
echanical Integrity Team, 
which implements various programs to ensure that the 
Employer is in compliance with Federal and State safety 
regulations and that its equipment is safe to operate, de-

cided that all PSM parts and equipment that are manufac-
tured by outside vendors and used in the production 
process ought to be inspected prior to installation and 

use.  All PSM parts and equipment must meet the re-
quired specifications so as to be able to be used safely in 
the equipment and processe
s necessary to manufacture 
Corian and Tedlar.  To fulfill that inspection function, in 
December 2001, the Employer created the new PSM 
examiner position.  The position requires a 2-year Asso-
ciate™s degree in engineering 
technology from an accred-ited 2-year college or the equivalent documented experi-
ence/qualifications.  The functional responsibilities of the 
PSM examiner are: identifying and isolating all incoming 
PSM equipment, components, and items; inspecting all 

incoming PSM equipment, components, and items for 
compliance with specifications, codes, or standards; ap-
plying the proper required inspection methods on each 

item; maintaining databases and systems for audit track-
ing; assisting in vendor audits and vendor qualifications 
process; providing a monthly examination status report; 

and assisting the requisitioner to resolve discrepancies 
prior to items being released for use.  
In January 2002, the Employer hired Wally Oset-
kowski to fill the new position.
3  Osetkowski has a 2-
year Associate™s degree in th
e field of engineering tech-
nology.  Osetkowski™s supervisor is Gordon Gaesser, 
who is the mechanical integrity reliability engineer at the 
plant.  Gasser is a nonunit employee and does not super-
vise any other employee.  Both Osetkowski and Gaesser 
are members of the Mechanical Integrity Team, which 
consists of 11 active members, mostly engineers and 

technicians, none of whom are unit employees, and 3 as-
needed members, who also are not unit employees.  The 
Team meets at least twice a month, and subgroups meet 
weekly.  All members of the team have at least a 2-year 
Associate™s degree and many are required to have a 4-
year degree. 
As the PSM examiner, Osetkowski is not involved in 
the process of manufacturing Corian and Tedlar, nor 

does he inspect or test those products.  Rather, he visu-

ally inspects and physically tests parts and equipment to 
make sure they meet the necessary physical and chemical 
specifications required for safe performance.  He spends 

about 60Œ70 percent of his time visually inspecting criti-
cal parts and equipment, such as pipefittings, pipe 
 3 Although the petition was not filed until September 2002, the par-
ties stipulated at the hearing that the Union contested the nonunit status 
of the position since its creation.   
341 NLRB No. 82 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 608 
flanges, standard valves, and pressure vessels, by com-
paring them with Piping and Instrument Diagrams 
(PNID), or comparing their physical characteristics, such 
as materials and pressure, with specification books lo-

cated in Gaesser™s office.  Osetkowski spends about 30Œ
40 percent of his time physically testing incoming parts 
and equipment by using durometers, calipers, microme-

ters, a Rockwell hardness instrument, a depth gauge, a 
welding gauge, and continuity meters.  Osetkowski testi-
fied that in performing his tasks, he most frequently con-
sults with nonunit reliability engineers because they are 
the most knowledgeable about the manufacturing proc-
esses in which the parts and equipment will be used.  He 
also designed and developed an inspection form that pro-
vides information on each part inspected. 
After completing inspection or testing, Osetkowski de-
termines if the items conform to specifications and will 

stamp them accordingly.  
If an item conforms, Oset-
kowski contacts a clerk in the Employer™s store, who is a 
unit employee, to pick up the item.  If an item is noncon-
forming, Osetkowski will isolate the part and send an e-

mail to the members of the Mechanical Integrity Team 
alerting them to the nonconfor
mance.  In trying to re-
solve nonconformances, he conducts a further investiga-

tion.  He is often assisted by the reliability engineers who 
advise him whether the part 
can be corrected, modified, 
or nonetheless be used.  Th
e PSM examiner also has the 
authority to reject parts outright and have them sent back 

to the vendor if the part is not what the Employer or-
dered.  Osetkowksi generates a report about once a 

month detailing the number of items he has inspected or 
tested and the number of nonconforming parts.  He 
shares this report with memb
ers of the Mechanical Integ-
rity Team.  He also prepares a report on vendor perform-

ance that he gives to the plant manager and to Gaesser.  

These activities take about 5Œ10 percent of his time.  
Osetkowski works in two area
s of the plant: the receiv-
ing area and the procurement area.  Most of his time is 

spent in the receiving area, wh
ere receiving clerks deliver 
the parts and equipment to him that he inspects or tests.  

He, as well as the receiving 
clerks, may also look up and 
verify a purchase order in the 3-MCS computer system.  
He works about 500 feet from the production area, where 
both nonunit and unit employees work, and close to the 

maintenance area, where prim
arily unit employees work.  
In the procurement area, Oset
kowski prepares the reports 
relating to the number of items inspected or tested and 
the number of nonconforming items.  There, he works in 
a cubicle next to mechanical 
technicians, who are not in 
the unit, and purchasing associates, who are.   
Analysis 
It is well established that a unit clarification petition is 
appropriate for resolving ambiguities concerning the unit 
placement of individuals who 
come within a newly cre-
ated classification. Union Electric Co
., 217 NLRB 666, 
667 (1975); 
Bethlehem Steel Corp
., 329 NLRB 241 
(1999).  Here the Union se
eks to accrete the PSM exam-
iner into the already-represen
ted unit.  ﬁ[U]under current 
Board law, accretion is found only when the employees 

sought to be added to an existing bargaining unit have 

little or no separate identity and share an overwhelming 
community of interest with the preexisting unit to which 
they are accreted.ﬂ
4  In determining, under this standard, whether an em-
ployee in a newly created position shares a sufficient 

community of interest with employees of an existing 
bargaining unit several factors are considered.  Among 
them are: interchange and contact among employees, 

degree of functional integration, geographic proximity, 
similarity of working conditions, similarity of employee 
skills and functions, supervision, and collective-bar-

gaining history.  
Archer Daniels Midland Co
., 333 
NLRB 673, 675 (2001).  Cases in which every factor 

favors accretion are rare, and ﬁthe normal situation pre-

sents a variety of elements, some militating toward and 
some against accretion, so th
at a balancing of factors is 
necessary.ﬂ  
Great A & P Tea Co.
, 144 NLRB 1011, 
1021 (1963).
5  ﬁEmployee interchange and common day-
to-day supervision are the two most important factors.ﬂ  
Archer Daniels Midland Co.
, supra at 675.  See also 
Towne Ford Sales
, 270 NLRB 311, 311Œ312 (1984), 
enfd. 759 F.2d 1477 (9th Cir. 1985). 
In the instant case, the Union maintains that the PSM 
examiner should be accreted 
into the unit because that 
position shares a strong community of interest with unit 

employees.  The Employer, on the other hand, contends 
that the PSM examiner shoul
d not be accreted into the 
unit because it is in essence a technical position not in-

volved with production or maintenance and therefore 
does not share a community of interest with unit employ-
ees.  Rather, the Employer argues, the position is more 

closely aligned with the engineering functions of design-
ing and maintaining the plant processes.  We agree with 
the Employer that this position should not be accreted 

into the unit. 
                                                          
 4 Ready Mix USA, Inc.
, 340 NLRB No. 107, slip op. at 9 (2003), cit-
ing Safeway Stores, 256 NLRB 918 (1981).  
5 In 
Great A & P Tea Co.
, it was concluded that the factors ﬁmilitat-
ing toward a finding [of] . . . a sepa
rate appropriate 
unit, [were] over-
whelmingly counterbalanced by the factors supportingﬂ a finding of 
accretion.   E. I. DU PONT INC
. 609
It is undisputed that Osetkowski is supervised on a 
day-to-day basis by Gaesser, who does not supervise any 
unit members.  This fact clear
ly favors finding that accre-
tion is not appropriate.
6  Further, while Osetkowski re-
ceives the items he inspects from unit receiving clerks, 

gives all items that conform to specification to the unit 
stores clerk, and works near unit employees, this interac-

tion is outweighed by his more substantive contacts with 
nonunit employees, such as the reliability engineers and 
members of the mechanical integrity team.  Osetkowski 

frequently consults with the reliability engineers during 
the inspection process and when trying to resolve issues 
surrounding nonconforming parts.  These engineers are 
familiar with the manufacturi
ng process and are therefore 
able to be of assistance to 
Osetkowski.  He meets with 
the members of the Mechanical Integrity Team on a 
regular basis, and they review his e-mails and reports 
regarding nonconforming parts.  Further, the nature of 

the PSM examiner™s responsibilities requires that Oset-
kowski work alone for most of his workday.  In contrast 
to most unit employees, he does not play a part in the 

actual production process. 
The skills and functions of the PSM examiner are most 
similar to the nonunit mechan
ical technicians.  Mechani-
cal technicians design, implement, and install new 
equipment and improvements to existing equipment to 

improve production processes.  In so doing, they interact 

with reliability engineers, use codes and specifications to 
visually inspect piping, storage tanks, and pressure ves-
sels, and test such equipment with ultrasound meters, 

testers, calipers, micrometers and durometers.
7  In fact, a 
mechanical technician assu
mes Osetkowski™s duties dur-
ing his vacations.
8  In addition, like the mechanical tech-
                                                          
                                                           
6 See Archer Daniels Midland Co
., supra; 
Towne Ford Sales, supra.
7 Within the unit, the most simila
r position to the PSM Examiner is 
the process mechanic.  These mechanics primarily install equipment 
and parts, but they inspect and test
 PSM equipment after installation.  
They will also occasionally use a micr
ometer, a feeler gauge, calipers, a 
scale, and a drill gauge to check other 
equipment such as pipes that they 
have installed or repaired. 
8 Contrary to the Acting Regional 
Director, we find it immaterial 
that Osetkowski only takes two vacati
ons a year.  His replacement by 
nonunit mechanical technicians sugges
ts that they share his skills and 
functions more than unit employees do. 
nician position, the PSM examiner position requires a 2-
year Associate™s degree or th
e equivalent.  In contrast, 
the unit mechanics and receiv
ing clerks with whom the 
PSM examiner interacts are 
not required to have that 
degree or the equivalent.
9We also find that the PSM
 examiner has a greater 
group identity with nonunit employees.  As mentioned 

above, Osetkowski is a member
 of the mechanical integ-
rity team, which consists solely of nonunit employees, 

such as mechanical technicians and reliability engineers.  

That Team determined the 
need for the PSM examiner, 
and Osetkowski meets at least twice a month with the 

team.  Further, he is supervised by Gaesser, who is also a 
member of the team.  In addition, when parts or equip-
ment are nonconforming, he alerts the members of the 

team.  He also prepares and discusses reports for the 
team. 
On the other hand, the factors of working conditions 
and geographic proximity favo
r accretion.  Osetkowski 
shares a common pay scale, benefits, and working condi-
tions with unit employees.  He also spends most of his 

time working in proximity to unit employees. 
Based on the forgoing, we conclude that the PSM ex-
aminer position does not share an overwhelming com-

munity of interest with the existing bargaining unit.  On 
the contrary, the few factors favoring accretionŠ
geographic proximity, working conditions, and wages 

and benefitsŠare strongly outweighed by those factors 
which, as set forth above, militate against it.  
Accordingly, we conclude
 that the PSM examiner 
should be excluded from the bargaining unit represented 

by the Union. 
ORDER It is hereby ordered that the classification of ﬁPSM 
quality assurance/quality cont
rol receiving examinerﬂ is 
excluded from the unit of 
the Employer™s employees 
represented by the Paper, Allied/Industrial Chemical 
Energy Local 1-6992. 
   9 Unit accounting planners and lab analysts, with whom Osetkowski 
does not interact, are required to have 
a 2-year Associate™s degree or 
the equivalent. 
    